SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-11129 COMMUNITY TRUST BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-0979818 (State or other jurisdiction of incorporation or organization) IRS Employer Identification No. 346 North Mayo Trail Pikeville, Kentucky (address of principal executive offices) 41501 (Zip Code) (606) 432-1414 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filerü Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Common stock – 15,040,439 shares outstanding at October 31, 2007 PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements The accompanying information has not been audited by independent registered public accountants; however, in the opinion of management such information reflects all adjustments necessary for a fair presentation of the results for the interim period.All such adjustments are of a normal and recurring nature. The accompanying condensed consolidated financial statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all of the disclosures normally required by accounting principles generally accepted in the United States of America or those normally made in the Registrant's annual report on Form 10-K.Accordingly, the reader of the Form 10-Q should refer to the Registrant's Form 10-K for the year ended December 31, 2006 for further information in this regard. Community Trust Bancorp, Inc. Condensed Consolidated Balance Sheets (dollars in thousands) (unaudited) September 30 2007 December 31 2006 Assets: Cash and due from banks $ 86,070 $ 95,438 Federal funds sold 41,876 62,100 Cash and cash equivalents 127,946 157,538 Securities available-for-sale at fair value (amortized cost of $356,248 and $430,867, respectively) 352,973 425,851 Securities held-to-maturity at amortized cost (fair value of $33,090 and $39,015, respectively) 34,107 40,508 Loans held for sale 1,719 1,431 Loans 2,234,494 2,167,458 Allowance for loan losses (27,933 ) (27,526 ) Net loans 2,206,561 2,139,932 Premises and equipment, net 53,650 55,665 Federal Reserve Bank and Federal Home Loan Bank stock 28,041 28,027 Goodwill 65,059 65,059 Core deposit intangible (net of accumulated amortization of $5,429 and $4,953, respectively) 2,075 2,551 Bank owned life insurance 22,981 20,937 Other assets 34,030 32,262 Total assets $ 2,929,142 $ 2,969,761 Liabilities and shareholders’ equity: Deposits Noninterest bearing $ 426,368 $ 429,994 Interest bearing 1,906,507 1,911,173 Total deposits 2,332,875 2,341,167 Repurchase agreements 146,876 161,630 Federal funds purchased and other short-term borrowings 15,450 15,940 Advances from Federal Home Loan Bank 40,971 81,245 Long-term debt 61,341 61,341 Other liabilities 36,713 26,063 Total liabilities 2,634,226 2,687,386 Shareholders’ equity: Preferred stock, 300,000 shares authorized and unissued Common stock, $5 par value, shares authorized 25,000,000; shares outstanding 2007 – 15,031,850; 2006 – 15,158,176 75,159 75,791 Capital surplus 148,543 150,965 Retained earnings 73,342 58,879 Accumulated other comprehensive loss, net of tax (2,128 ) (3,260 ) Total shareholders’ equity 294,916 282,375 Total liabilities and shareholders’ equity $ 2,929,142 $ 2,969,761 See notes to condensed consolidated financial statements. Community Trust Bancorp, Inc. Condensed Consolidated Statements of Income and Other Comprehensive Income (unaudited) Three Months Ended Nine Months Ended September 30 September 30 (in thousands except per share data) 2007 2006 2007 2006 Interest income: Interest and fees on loans, including loans held for sale $ 43,454 $ 42,114 $ 128,835 $ 120,510 Interest and dividends on securities Taxable 4,316 4,947 13,593 14,550 Tax exempt 471 514 1,460 1,550 Interest and dividends on other equity investments 453 398 1,340 1,170 Other, including interest on federal funds sold 1,025 520 3,755 2,291 Total interest income 49,719 48,493 148,983 140,071 Interest expense: Interest on deposits 19,345 16,546 57,996 45,558 Interest on repurchase agreements and other short-term Borrowings 2,177 2,212 6,510 6,497 Interest on advances from Federal Home Loan Bank 605 916 2,020 2,926 Interest on long-term debt 1,000 1,354 3,364 4,061 Total interest expense 23,127 21,028 69,890 59,042 Net interest income 26,592 27,465 79,093 81,029 Provision for loan losses 1,915 1,755 4,231 3,105 Net interest income after provision for loan losses 24,677 25,710 74,862 77,924 Noninterest income: Service charges on deposit accounts 5,302 5,220 15,436 15,081 Gains on sales of loans, net 384 265 996 885 Trust income 1,240 927 3,619 2,669 Loan related fees 606 661 2,494 1,774 Bank owned life insurance 280 242 752 734 Other 2,122 876 4,109 2,844 Total noninterest income 9,934 8,191 27,406 23,987 Noninterest expense: Salaries and employee benefits 9,604 10,750 31,818 32,538 Occupancy, net 1,641 1,489 5,043 4,960 Equipment 1,202 1,246 3,664 3,728 Data processing 1,301 958 3,617 2,744 Bank franchise tax 866 816 2,598 2,446 Legal and professional fees 922 760 2,489 2,076 Other 3,788 3,938 13,529 11,409 Total noninterest expense 19,324 19,957 62,758 59,901 Income before income taxes 15,287 13,944 39,510 42,010 Income taxes 4,811 4,060 12,154 12,466 Net income 10,476 9,884 27,356 29,544 Other comprehensive income, net of tax: Unrealized holding (losses) on securities available-for-sale 1,969 2,627 1,132 (291 ) Comprehensive income $ 12,445 $ 12,511 $ 28,488 $ 29,253 See notes to condensed consolidated financial statements. Community Trust Bancorp, Inc. Condensed Consolidated Statements of Income and Other Comprehensive Income (continued) (unaudited) Three Months Ended Nine Months Ended September 30 September 30 (in thousands except per share data) 2007 2006 2007 2006 Basic earnings per share $ 0.69 $ 0.65 $ 1.80 $ 1.96 Diluted earnings per share 0.68 0.64 1.77 1.93 Dividends declared per share 0.27 0.26 0.81 0.78 Weighted average shares outstanding-basic 15,183 15,129 15,186 15,064 Weighted average shares outstanding-diluted 15,342 15,369 15,417 15,272 See notes to condensed consolidated financial statements. Community Trust Bancorp, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) Nine months ended September 30 (in thousands) 2007 2006 Cash flows from operating activities: Net income $ 27,356 $ 29,544 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 4,299 4,347 Stock based compensation 721 727 Provision for loan and other real estate losses 4,579 3,314 Gains on sale of mortgage loans held for sale (996 ) (885 ) Gains on sale of assets, net 159 252 Proceeds from sale of mortgage loans held for sale 56,677 46,766 Funding of mortgage loans held for sale (55,969 ) (47,572 ) Amortization of securities premiums, net 510 755 Change in cash surrender value of bank owned life insurance (653 ) (650 ) Changes in: Other liabilities 9,438 13,201 Other assets 397 (651 ) Net cash provided by operating activities 46,518 49,148 Cash flows from investing activities: Securities available-for-sale: Proceeds from sales 106,800 103,900 Proceeds from prepayments and maturities 37,179 46,988 Purchase of securities (69,800 ) (171,123 ) Securities held-to-maturity: Proceeds from prepayments and maturities 6,331 6,122 Change in loans, net (75,784 ) (53,321 ) Purchase of premises, equipment, and other real estate (1,808 ) (2,145 ) Proceeds from sale of premises and equipment 0 32 Additional investment in other equity securities (14 ) (977 ) Redemption of investment in unconsolidated subsidiaries 1,841 0 Investment in unconsolidated subsidiaries (1,841 ) 0 Proceeds from sale of other real estate and other repossessed assets 2,290 3,251 Additions in other real estate owned (21 ) (72 ) Additional investment in bank owned life insurance (1,391 ) 0 Net assets acquired 0 (1,536 ) Net cash provided by (used in) investing activities 3,782 (68,881 ) Cash flows from financing activities: Change in deposits, net (8,292 ) 33,154 Change in repurchase agreements and other short-term borrowings, net (15,244 ) 17,358 Payments on advances from Federal Home Loan Bank (40,274 ) (41,440 ) Payment for redemption of junior subordinated debentures (61,341 ) 0 Additional junior subordinated debentures 61,341 0 Issuance of common stock 2,409 2,733 Purchase of common stock (6,184 ) 0 Dividends paid (12,307 ) (11,722 ) Net cash provided by (used in) financing activities (79,892 ) 83 Net decrease in cash and cash equivalents (29,592 ) (19,650 ) Cash and cash equivalents at beginning of period 157,538 122,211 Cash and cash equivalents at end of period $ 127,946 $ 102,561 See notes to condensed consolidated financial statements. Community Trust Bancorp, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Note 1 - Summary of Significant Accounting Policies In the opinion of management, the unaudited condensed consolidated financial statements include all adjustments (which consist of normal recurring accruals) necessary, to present fairly the condensed consolidated financial position as of September 30, 2007, the results of operations for the three and nine months ended September 30, 2007 and 2006, and the cash flows for the nine months ended September 30, 2007 and 2006.In accordance with accounting principles generally accepted in the United States of America for interim financial information, these statements do not include certain information and footnote disclosures required by accounting principles generally accepted in the United States of America for complete annual financial statements.The condensed consolidated balance sheet as of December 31, 2006 has been derived from the audited consolidated financial statements of Community Trust Bancorp, Inc. ("CTBI") for that period.The results of operations for the three and nine months ended September 30, 2007 and 2006, and the cash flows for the nine months ended September 30, 2007 and 2006, are not necessarily indicative of the results to be expected for the full year.For further information, refer to the consolidated financial statements and footnotes thereto for the year ended December 31, 2006, included in CTBI's Annual Report on Form 10-K. Principles of Consolidation – The unaudited condensed consolidated financial statements include the accounts of CTBI and its separate and distinct, wholly owned subsidiaries Community Trust Bank, Inc. (the “Bank”) and Community Trust and Investment Company.All significant intercompany transactions have been eliminated in consolidation. Reclassifications – Certain reclassifications considered to be immaterial have been made in the prior year consolidated financial statements to conform to current year classifications. New Accounting Standards– ØAccounting for Uncertainty in Income Taxes – In July 2006, the Financial Accounting Standards Board ("FASB") issued Interpretation No. 48 ("FIN 48"), Accounting for Uncertainty in Income Taxes - An Interpretation of FASB Statement No. 109.FIN 48 clarifies the accounting for uncertainty in income taxes recognized in accordance with FASB Statement No. 109, Accounting for Income Taxes.This statement also prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.The evaluation of a tax position in accordance with this statement is a two-step process.The first step is a recognition process to determine whether it is more likely than not that a tax position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position.The second step is a measurement process whereby a tax position that meets the more likely than not recognition threshold is calculated to determine the amount of benefit to recognize in the financial statements.FIN 48 is effective for fiscal years beginning after December 15, 2006.CTBI adopted the provisions of FIN 48 on January 1, 2007.The cumulative effect of applying the provisions of this statement was recognized as a $0.6 million adjustment to the beginning balance of retained earnings.An additional $28 thousand increase to the FIN 48 liability was charged to current income tax expense during the quarter ended March 31, 2007.The FIN 48 liability is carried in other liabilities in the condensed consolidated balance sheet as of September 30, 2007.Approximately $0.2 million in FIN 48 liability is relative to state nexus issues.It is anticipated that these issues can be resolved through the filing of amended state tax returns, and management expects that these amended returns will be filed within the next six months.CTBI is subject to taxation in the United States and various state and local jurisdictions.For federal tax purposes, CTBI’s tax years for 2004 through 2007 are subject to examination by the tax authorities.For state and local tax purposes, CTBI’s tax years for 2003 through 2007 are subject to examination by the tax authorities.CTBI currently recognizes interest and penalties accrued related to unrecognized tax benefits in income tax expense. ØFair Value Measurements – In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"), which provides guidance on how to measure assets and liabilities that use fair value.SFAS 157 will apply whenever another generally accepted accounting principle standard requires (or permits) assets or liabilities to be measured at fair value but does not expand the use of fair value to any new circumstances.This statement also will require additional disclosures in both annual and quarterly reports.SFAS 157 will be effective for financial statements issued for fiscal years beginning after November 15, 2007, and will be adopted by CTBI beginning in the first quarter of 2008.CTBI is currently evaluating the potential impact this statement may have on its financial position and results of operations, but does not believe the impact of the adoption will be material. ØFair Value Option for Financial Assets and Financial Liabilities – In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, The Fair Value Option for Financial Assets and Financial Liabilities ("SFAS 159"), which permits entities to choose to measure many financial instruments and certain other items at fair value.The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities using different measurement techniques.SFAS 159 requires additional disclosures related to the fair value measurements included in the entity's financial statements.This statement is effective for financial statements issued for fiscal years beginning after Nov. 15, 2007.Accordingly, CTBI will adopt SFAS 159 in the first quarter of 2008.CTBI is currently evaluating the potential impact this statement may have on its financial position and results of operations, but does not believe the impact of the adoption will be material. Note 2 – Stock-Based Compensation CTBI’s compensation expense related to stock option grants was $159 thousand and $498 thousand, respectively, for the three and nine months ended September 30, 2007, compared to $157 thousand and $477 thousand, respectively for the three and nine months ended September 30, 2006.As of September 30, 2007, there was a total of $2.0 million of unrecognized compensation expense related to unvested stock option awards that will be recognized as expense as the awards vest over a weighted average period of 2.0 years compared to $1.5 million of unrecognized compensation at September 30, 2006. There were no options granted during the three months ended September 30, 2007 or 2006.However, there were 109,304 and 116,900 options granted during the nine months ended September 30, 2007 and 2006, respectively.The fair value of options granted during the nine months ended September 30, 2007 and 2006, was established at the date of grant using a Black-Scholes option pricing model with the weighted average assumptions as follows: Nine Months Ended September 30 2007 2006 Expected dividend yield 2.77 % 3.21 % Risk-free interest rate 4.81 % 4.53 % Expected volatility 33.50 % 36.39 % Expected term (in years) 7.5 7.5 Weighted average fair value of options $ 12.74 $ 10.51 Note 3 – Securities Securities are classified into held-to-maturity and available-for-sale categories.Held-to-maturity securities are those that CTBI has the positive intent and ability to hold to maturity and are reported at amortized cost.Available-for-sale securities are those that CTBI may decide to sell if needed for liquidity, asset-liability management or other reasons.Available-for-sale securities are reported at fair value, with unrealized gains or losses included as a separate component of equity, net of tax. The amortized cost and fair value of securities at September 30, 2007 are summarized as follows: Available-for-Sale (in thousands) Amortized Cost Fair Value U.S. Treasury and government agencies $ 20,303 $ 20,584 State and political subdivisions 41,604 42,078 U.S. government sponsored agencies and mortgage-backed pass through certificates 210,690 207,178 Collateralized mortgage obligations 1 1 Total debt securities 272,598 269,841 Marketable equity securities 83,650 83,132 Total available-for-sale securities $ 356,248 $ 352,973 Held-to-Maturity (in thousands) Amortized Cost Fair Value State and political subdivisions $ 1,900 $ 1,752 U.S. government sponsored agencies and mortgage-backed pass through certificates 32,207 31,338 Total held-to-maturity securities $ 34,107 $ 33,090 The amortized cost and fair value of securities as of December 31, 2006 are summarized as follows: Available-for-Sale (in thousands) Amortized Cost Fair Value U.S. Treasury and government agencies $ 20,291 $ 20,491 State and political subdivisions 44,887 45,562 U.S. government sponsored agencies and mortgage-backed pass through certificates 245,038 239,590 Collateralized mortgage obligations 1 1 Other debt securities 20,000 19,557 Total debt securities 330,217 325,201 Marketable equity securities 100,650 100,650 Total available-for-sale securities $ 430,867 $ 425,851 Held-to-Maturity (in thousands) Amortized Cost Fair Value State and political subdivisions $ 3,068 $ 2,832 U.S. government sponsored agencies and mortgage-backed pass through certificates 37,440 36,183 Total held-to-maturity securities $ 40,508 $ 39,015 Note 4 – Loans Major classifications of loans are summarized as follows: (in thousands) September 30 2007 December 31 2006 Commercial construction $ 139,531 $ 133,902 Commercial secured by real estate 659,612 632,881 Commercial other 330,559 337,075 Real estate construction 62,470 50,588 Real estate mortgage 595,505 579,197 Consumer 439,518 422,291 Equipment lease financing 7,299 11,524 Total loans $ 2,234,494 $ 2,167,458 Activity in the allowance for loan and lease losses was as follows: Nine Months Ended September 30 (in thousands) 2007 2006 Allowance balance at January 1 $ 27,526 $ 29,506 Additions to allowance charged against operations 4,231 3,105 Recoveries credited to allowance 1,980 2,412 Losses charged against allowance (5,804 ) (7,017 ) Allowance balance at September 30 $ 27,933 $ 28,006 Note 5 – Borrowings Short-term debt consists of the following: (in thousands) September 30 2007 December 31 2006 Subsidiaries: Repurchase agreements $ 146,876 $ 161,630 Federal funds purchased 15,450 15,940 Total short-term debt $ 162,326 $ 177,570 Effective April 28, 2007, the Corporation entered into a revolving note agreement for a line of credit in the amount of $12 million, all of which is currently available to meet any future cash needs.The agreement will mature on April 30, 2008. All federal funds purchased and the majority of repurchase agreements mature and reprice daily.The average rates paid for federal funds purchased and repurchase agreements on September 30, 2007 were 4.95% and 4.81%, respectively. Federal Home Loan Bank advances consisted of the following monthly amortizing and term borrowings: (in thousands) September 30 2007 December 31 2006 Monthly amortizing $ 971 $ 1,245 Term 40,000 80,000 $ 40,971 $ 81,245 The advances from the Federal Home Loan Bank that require monthly principal payments were due for repayment as follows: Principal Payments Due by Period at September 30, 2007 (in thousands) Total Within 1 Year 2 Years 3 Years 4 Years 5 Years After 5 Years Outstanding advances, weighted average interest rate – 4.15% $ 971 $ 221 $ 71 $ 623 $ 8 $ 8 $ 40 The term advances that require the total payment to be made at maturity follow: (in thousands) September 30 2007 December 31 2006 Advance #145, 3.31%, due 8/30/07 $ 0 $ 40,000 Advance #146, 3.70%, due 8/30/08 40,000 40,000 $ 40,000 $ 80,000 The advances are collateralized by Federal Home Loan Bank stock of $23.7 million and certain first mortgage loans totaling $55.3 million as of September 30, 2007.Advances totaling $41 million at September 30, 2007 had fixed interest rates ranging from 1.00% to 6.20% with a weighted average rate of 3.71%.The advances are subject to restrictions or penalties in the event of prepayment. Long-term debt consists of the following: (in thousands) September 30 2007 December 31 2006 Junior subordinated debentures, 9.00%, due 3/31/27 $ 0 $ 35,568 Junior subordinated debentures, 8.25%, due 3/31/32 0 25,773 Junior subordinated debentures, 6.52%, due 6/1/37 61,341 0 Total long-term debt $ 61,341 $ 61,341 On March 31, 2007, CTBI issued $61.3 million in junior subordinated debentures to a newly formed unconsolidated Delaware statutory trust subsidiary which in turn issued $59.5 million of capital securities in a private placement to institutional investors.The debentures, which mature in 30 years but are redeemable at par at CTBI's option after five years, were issued at a rate of 6.52% until June 1, 2012, and thereafter at a floating rate based on the three-month LIBOR plus 1.59%.The underlying capital securities were issued at the equivalent rates and terms.The proceeds of the debentures were used to fund the redemption on April 2, 2007 of all CTBI's outstanding 9.0% and 8.25% junior subordinated debentures in the total amount of $61.3 million. Note 6 – Earnings Per Share The following table sets forth the computation of basic and diluted earnings per share: Three Months Ended Nine Months Ended September 30 September 30 (in thousands) 2007 2006 2007 2006 Numerator: Net income $ 10,476 $ 9,884 $ 27,356 $ 29,544 Denominator: Basic earnings per share: Weighted average shares 15,183 15,129 15,186 15,064 Diluted earnings per share: Effect of dilutive stock options 159 240 231 208 Adjusted weighted average shares 15,342 15,369 15,417 15,272 Earnings per share: Basic earnings per share $ 0.69 $ 0.65 $ 1.80 $ 1.96 Diluted earnings per share 0.68 0.64 1.77 1.93 Options to purchase 292,975 common shares and 102,901 common shares, respectively, for both the three months and nine months ended September 30, 2007 were excluded from the diluted calculations above because the exercise prices on the options were greater than the average market price for the period.No common shares for the three months and nine months ended September 30, 2006 were excluded from the diluted calculations. Note 7 – Fair Market Value of Financial Instruments The estimated fair values of CTBI's financial instruments are as follows: September 30 2007 December 31 2006 (in thousands) Carrying Amount Estimated Fair Value Carrying Amount Estimated Fair Value Financial assets: Cash and cash equivalents $ 127,946 $ 127,946 $ 157,538 $ 157,538 Securities 387,080 386,063 466,359 464,866 Loans (net of ALLL) 2,206,561 2,181,210 2,139,932 2,104,378 Loans held for sale 1,719 1,738 1,431 1,451 Federal Reserve Bank stock 4,304 4,304 4,290 4,290 Federal Home Loan Bank stock 23,737 23,737 23,737 23,737 Accrued interest receivable 18,161 18,161 17,321 17,321 Capitalized mortgage servicing rights 3,461 3,461 3,390 3,416 $ 2,772,969 $ 2,746,620 $ 2,813,998 $ 2,776,997 Financial liabilities: Deposits $ 2,332,875 $ 2,328,780 $ 2,341,167 $ 2,341,474 Short-term borrowings 162,326 163,230 177,570 177,853 Advances from Federal Home Loan Bank 40,971 40,082 81,245 78,281 Long-term debt 61,341 52,289 61,341 60,415 Accrued interest payable 15,542 15,542 7,241 7,241 $ 2,613,055 $ 2,599,923 $ 2,668,564 $ 2,665,264 The changes in the estimated fair values from December 31, 2006 to September 30, 2007 are due to interest rate changes and not impairment of any financial instruments. Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview Community Trust Bancorp, Inc. (“CTBI”) is a bank holding company headquartered in Pikeville, Kentucky.At September 30, 2007, CTBI owned one commercial bank and one trust company.Through its subsidiaries, CTBI has seventy-nine banking locations in eastern, northeast, central, and south central Kentucky and southern West Virginia, and five trust offices across Kentucky.CTBI had total assets of $2.9 billion and total shareholders’ equity of $294.9 million as of September 30, 2007.CTBI’s common stock is listed on NASDAQ under the symbol CTBI.Current market participants are Howe Barnes Hoefer & Arnett, Inc.; Goldman, Sachs & Co.; UBS Securities, LLC; Knight Equity Markets, L.P.;Sandler O'Neill & Partners; Morgan Stanley & Co., Inc.; Lehman Brothers, Inc.; Citadel Derivatives Group, LLC; Keefe, Bruyette & Woods, Inc.; Susquehanna Capital Group; J.J.B. Hilliard, W.L. Lyons; Citigroup Global Markets, Inc.; and FTN Midwest Securities Corp. CTBI terminated its Agreement and Plan of Merger dated May 31, 2007 with Eagle Fidelity, Inc.On August 10, 2007, CTBI was informed that the Eagle Board of Directors had determined that a third party had made a “superior proposal” for the acquisition of Eagle.CTBI’s Board of Directors determined that it would not increase the consideration under the merger agreement.CTBI received payment of a termination fee under the merger agreement in the amount of $1.2 million during the third quarter 2007. Critical Accounting Policies and Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires the appropriate application of certain accounting policies, many of which require us to make estimates and assumptions about future events and their impact on amounts reported in our consolidated financial statements and related notes.Since future events and their impact cannot be determined with certainty, the actual results will inevitably differ from our estimates.Such differences could be material to the consolidated financial statements. We believe the application of accounting policies and the estimates required therein are reasonable.These accounting policies and estimates are constantly reevaluated, and adjustments are made when facts and circumstances dictate a change.Historically, we have found our application of accounting policies to be appropriate, and actual results have not differed materially from those determined using necessary estimates. Our accounting policies are more fully described in the consolidated financial statements and footnotes thereto for the year ended December 31, 2006, included in CTBI's Annual Report on Form 10-K.We have identified the following critical accounting policies: Loans –Loans with the ability and the intent to be held until maturity and/or payoff are reported at the carrying value of unpaid principal reduced by unearned interest and an allowance for loan and lease losses.Income is recorded on the level yield basis.Interest accrual is discontinued when management believes, after considering economic and business conditions, collateral value, and collection efforts, that the borrower’s financial condition is such that collection of interest is doubtful.Any loan greater than 90 days past due must be well secured and in the process of collection to continue accruing interest.Cash payments received on nonaccrual loans generally are applied against principal, and interest income is only recorded once principal recovery is reasonably assured.Loans are not reclassified as accruing until principal and interest payments are brought current and future payments appear reasonably certain. Loan origination and commitment fees and certain direct loan origination costs are deferred and the net amount amortized over the life of the related loans, leases, or commitments as a yield adjustment. Allowance for Loan and Lease Losses –We maintain an allowance for loan and lease losses ("ALLL") at a level that is appropriate to cover estimated credit losses on individually evaluated loans determined to be impaired, as well as estimated credit losses inherent in the remainder of the loan and lease portfolio.Since arriving at an appropriate ALLL involves a high degree of management judgment, we use an ongoing quarterly analysis to develop a range of estimated losses.In accordance with accounting principles generally accepted in the United States, we use our best estimate within the range of potential credit loss to determine the appropriate ALLL.Credit losses are charged and recoveries are credited to the ALLL. We utilize an internal risk grading system for commercial credits.Those larger commercial credits that exhibit probable or observed credit weaknesses are subject to individual review.The borrower’s cash flow, adequacy of collateral coverage, and other options available to CTBI, including legal remedies, are evaluated.The review of individual loans includes those loans that are impaired as provided in Statement of Financial Accounting Standards ("SFAS") No. 114, Accounting by Creditors for Impairment of a Loan.We evaluate the collectibility of both principal and interest when assessing the need for loss provision.Historical loss rates are applied to other commercial loans not subject to specific allocations.Management analyzes the average, maximum, minimum, and median historical loss rates for the previous eight quarters and determines the most likely loss rate to apply by comparing these to migration analysis, which computes the net charge-off experience on loans according to their internal risk grade, and other market factors. Homogenous loans, such as consumer installment, residential mortgages, and home equity lines are not individually risk graded.The associated ALLL for these loans is measured under SFAS No. 5, Accounting for Contingencies.The ALLL allocation for these pools of loans is established based on the average, maximum, minimum, and median loss ratios over the previous eight quarters. Historical loss rates for commercial and retail loans are adjusted for significant factors that, in management’s judgment, reflect the impact of any current conditions on loss recognition.Factors that we consider include delinquency trends, current economic conditions and trends, strength of supervision and administration of the loan portfolio, levels of underperforming loans, level of recoveries to prior year's charge offs, trend in loan losses, industry concentrations and their relative strengths, amount of unsecured loans and underwriting exceptions.These factors are reviewed quarterly and a weighted range developed with a "most likely" scenario determined.The total of these weighted factors is then applied against the total portfolio and the ALLL is adjusted accordingly. Loans Held for Sale – Mortgage loans originated and intended for sale in the secondary market are carried at the lower of cost or estimated market value in the aggregate.Net unrealized losses, if any, are recognized in a valuation allowance by charges to income. Premises and Equipment– Premises and equipment are stated at cost less accumulated depreciation and amortization.Capital leases are included in premises and equipment at the capitalized amount less accumulated amortization.Premises and equipment are evaluated for impairment on a quarterly basis. Depreciation and amortization are computed primarily using the straight-line method.Estimated useful lives range up to 40 years for buildings, 2 to 10 years for furniture, fixtures, and equipment, and up to the lease term for leasehold improvements.Capitalized leased assets are amortized on a straight-line basis over the lives of the respective leases. Goodwill and Core Deposit Intangible –We evaluate total goodwill and core deposit intangible for impairment, based upon SFAS No. 142, Goodwill and Other Intangible Assets and SFAS No. 147, Acquisitions of Certain Financial Institutions, using fair value techniques including multiples of price/equity.Goodwill and core deposit intangible are evaluated for impairment on an annual basis or as other events may warrant. Amortization of core deposit intangible is estimated at approximately $0.6 million annually for the next four years and approximately $0.3 million in year five. Income Taxes– Income tax expense is based on the taxes due on the consolidated tax return plus deferred taxes based on the expected future tax consequences of temporary differences between carrying amounts and tax bases of assets and liabilities, using enacted tax rates. Earnings Per Share ("EPS")– Basic EPS is calculated by dividing net income available to common shareholders by the weighted average number of common shares outstanding. Diluted EPS adjusts the number of weighted average shares of common stock outstanding by the dilutive effect of stock options as prescribed in SFAS No. 123R. Segments
